Court of Appeals
                          Sixth Appellate District of Texas

                                   JUDGMENT


 Gary Carson, Appellant                                Appeal from the 102nd District Court of
                                                       Bowie County, Texas (Tr. Ct. No. 15F0536-
 No. 06-15-00173-CR         v.                         102). Memorandum Opinion delivered by
                                                       Justice Moseley,* Chief Justice Morriss and
 The State of Texas, Appellee                          Justice Burgess participating.     *Justice
                                                       Moseley, Retired, Sitting by Assignment.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Gary Carson, pay all costs of this appeal.




                                                       RENDERED JANUARY 9, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk